                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MARCIE SALOPEK,

             Plaintiff,

v.                                                            CV No. 18-339 JAP/CG

ZURICH AMERICAN LIFE
INSURANCE COMPANY,

             Defendant.


      ORDER GRANTING JOINT MOTION TO MODIFY SCHEDULING ORDER

      THIS MATTER is before the Court on the parties’ Joint Motion to Modify

Scheduling Order (the “Motion”), (Doc. 168), filed October 24, 2019. The Court, having

considered the Motion, noting it is unopposed, and being otherwise fully advised, finds

that the Motion is well-taken and shall be GRANTED.

      IT IS THEREFORE ORDERED:

      1. The deadline to take depositions of non-parties Ahmad Hashemian, Capital

          Aspects, Michelle Johnson, and Luis Sisniega is December 13, 2019;

      2. Motions relating to the depositions of non-parties Ahmad Hashemian, Capital

          Aspects, Michelle Johnson, and Luis Sisniega shall be filed by December 16,

          2019;

      3. Plaintiff shall identify expert witnesses and provide expert reports by

          December 18, 2019;

      4. Defendant shall identify expert witnesses and provide expert reports by

          January 24, 2020;
      5. Expert depositions shall begin January 27, 2020, and shall end February 7,

          2020; and

      6. Motions related to expert discovery shall be filed by February 7, 2020.

      IT IS FURTHER ORDERED that all other deadlines set in the Order Granting

Unopposed Motion to Modify Scheduling Order, (Doc. 149), filed September 12, 2019,

Amended Scheduling Order, (Doc. 119), filed May 22, 2019, and Order setting trial

deadlines, (Doc. 120), filed May 29, 2019, shall remain the same.

       IT IS SO ORDERED.


                                 _________________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE




                                           2
